DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Gas flow system as recited in claims 1-8 and claims 10-14
Control system as recited in claim 5

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Gas flow system is interpreted as components such as high pressure gas canisters, valves (e.g., throttle valves), pressure sensors, gas flow sensors, vacuum pumps, pipes, and electronically programmable controllers as recited in [0020].
Control system is interpreted any structure that controls the control parameter of the gas flow system such as a flow rate controller, valves, and/or a process controller see [0051] and [0058].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsukasa et al (US 7,648,580).
Regarding claim 1:	 A system for semiconductor processing comprising: an etching bath comprising: a process tank 20 nested inside an overflow tank 25 and comprising an open top, wherein the process tank is configured to allow an outflow of an etching solution over the open top into the overflow tank; a wafer boat holder (wafer boat/substrate holder 62 is held and supported by lifting mechanism 60) disposed inside the process tank; a top cover (lid 30)configured to substantially seal the etching bath to gas and covering the top opening of the etching bath; a gas inlet (see gas sources 34, 35 ; gas supply pipe 342 see col. 7 lines 39-55) disposed outside the process tank; and a gas outlet (exhausts 411/412) above a topmost level of the etching solution in the etching bath; and a gas flow system attached to the gas inlet and the gas outlet, wherein the gas flow system is configured to pump a chemically inert gas into the gas inlet and extract the chemically inert gas through the gas outlet under positive pressure. See Figs. 1-3 and 7-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9-11, and 17are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsukasa et al (US 7,648,580) in view of Calio  et al (US 6,054,062).
The teachings of  Nakatsukasa et al were discussed above.
Regarding claim 2:	The system of claim 1 according to the prior art of Nakatsukasa et al fails to teach further comprising a gas sparger comprising a plurality of gas injectors distributed uniformly across a bottom region of the process tank and coupled to the gas flow system configured to bubble a chemically inert gas through the etching solution in the process tank.

The prior art of Calio et al teaches a method and apparatus for agitating an etchant wherein a of sparger (gas dispersion plate 126) is provided to distribute the gas through the holes to uniformly distribute gas into the processing liquid see the Figures and col. 4 lines 3-27 of Calio et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Nakatsukasa et al to provide a sparger within the process tank to enhance the distribution of gas into the processing liquids.

Regarding claim 9:	See the discussion of claim 1 above where system of Nakatsukasa et al were is used to teach semiconductor processing comprising: an etching bath comprising: a process tank nested inside an overflow tank and comprising an open top, wherein the process tank is configured to allow an outflow of an etching solution over the open top into the overflow tank; a wafer boat holder disposed inside the process tank; a top cover configured to substantially seal the etching bath to gas and covering the top opening of the etching bath. Nakatsukasa et al fails to teach a gas sparger comprising a plurality of gas injectors distributed uniformly across a bottom region of the process tank and coupled to a gas flow system configured to bubble a chemically inert gas through the etching solution in the process tank.  

The prior art of Calio et al teaches a method and apparatus for agitating an etchant wherein a of sparger (gas dispersion plate 126) is provided to distribute the gas through the holes to uniformly distribute gas into the processing liquid see the Figures and col. 4 lines 3-27 of Calio et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Nakatsukasa et al to provide a sparger within the process tank to enhance the distribution of gas into the processing liquids.


Regarding claim 10:	The system of claim 9, further comprising: a gas flow system attached to a gas inlet disposed outside the process tank of the etching bath and a gas outlet disposed above a topmost level of the etching solution in the etching bath, the gas flow system configured to pump a chemically inert gas into the gas inlet and extract the chemically inert gas through the gas outlet under positive pressure.  See above in the discussion of claim 1 wherein the prior art of Nakatsukasa et al teaches  a gas inlet (see gas sources 34, 35 ; gas supply pipe 342 see col. 7 lines 39-55) disposed outside the process tank; and a gas outlet (exhausts 411/412). See Figures. See nitrogen, N2 is used as the chemically inert gas).

Regarding claim 11:	The system of claim 9, further comprising: a gas flow system attached to the gas sparger and a gas outlet disposed above a topmost level of the etching solution in the etching bath, the gas flow system configured to pump a chemically inert gas into the gas sparger and extract the chemically inert gas through the gas outlet under positive pressure.  Recall the prior art of Calio et al teach a gas sparger(gas dispersion plate 126). See in the prior art of Nakatsukasa et al (P for pump is used to show the use of pumps to transport processing fluids). The prior art of Calio et al also teaches in Fig. 2 and recites in col. 3 lines 34-63 of Calio that a pump (flow regulator is used). The prior art of Calio et al teaches a method and apparatus for agitating an etchant wherein a of sparger (gas dispersion plate 126) is provided to distribute the gas through the holes to uniformly distribute gas into the processing liquid see the Figures and col. 4 lines 3-27 of Calio et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Nakatsukasa et al to provide a sparger within the process tank to enhance the distribution of gas into the processing liquids.


Regarding claim 17:	 Recall the combined teachings of Nakatsukasa et al as modified by Calio et al  teaches bubbling a chemically inert gas through the etching solution in the process tank with a gas sparger comprising a plurality of gas injectors distributed uniformly in a bottom region of the process tank and coupled to the gas flow system. Recall the prior art of Calio et al teach a gas sparger(gas dispersion plate 126). See in the prior art of Nakatsukasa et al (P for pump is used to show the use of pumps to transport processing fluids).

Claims 3-5, 7, 12,  14, 16,  18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsukasa et al (US 7,648,580) in view of Calio  et al (US 6,054,062).
as applied to claims 2, 9-11, and 17 above, in further view of Hashizume et al (US 9,899,240).
Regarding claim 3: The teachings of  Nakatsukasa et al as modified by Calio et al  were discussed above such that the system of Nakatsukasa et al comprises liquid outlet port coupled to a bottom region of the overflow tank; a liquid inlet port (see liquid source 39 as it enters through supply unit 22) coupled to a bottom region of the process tank; a recirculation path connecting the liquid outlet port to the liquid inlet port.

The combined teachings of the prior art of teachings of  Nakatsukasa et al and Calio et al fails to teach a degasser disposed in the recirculation path, wherein the degasser is configured to strip dissolved oxygen from the etching solution being recirculated through the recirculation path; and a pump configured to flow the etching solution along the recirculation path into the process tank through the liquid inlet port and out of the overflow tank through the liquid outlet port. 
See in the prior art of Nakatsukasa et al (P for pump is used to show the use of pumps to transport processing fluids). The prior art of Calio et al also teaches in Fig. 2 and recites in col. 3 lines 34-63 of Calio that a pump (flow regulator is used).

The prior art of Hashizume et al teaches a degassing unit 74 see Fig. 8. See col. 22 lines 10-24 and the last paragraph of col. 22 wherein a degasser is used to reduce the amount of the dissolved oxygen in the method and apparatus. Thus, it would have been obvious to further modify the apparatus of Nakatsukasa et al as modified with Calio with the use of a degasser as suggested by Hashizume et al.

Regarding claim 4:	The system of claim 3, wherein the pump is a pneumatic pump driven by a chemically inert gas.  See in the prior art of Nakatsukasa et al (P for pump is used to show the use of pumps to transport processing fluids). The prior art of Calio et al also teaches in Fig. 2 and recites in col. 3 lines 34-63 of Calio that a pump (flow regulator is used).

Regarding claim 5:	The system of claim 3, wherein the degasser comprises a bubble column comprising a gas sparger, a gas inlet and a gas outlet, the bubble column being coupled to the gas flow system and configured to bubble a chemically inert gas through the etching solution being recirculated through the recirculation path.  The prior art of Hashizume et al teaches a degassing unit 74 see Fig. 8. See col. 22 lines 10-24 and the last paragraph of col. 22 wherein a degasser is used to reduce the amount of the dissolved oxygen in the method and apparatus. The prior art of Calio et al teaches a method and apparatus for agitating an etchant wherein a of sparger (gas dispersion plate 126) is provided to distribute the gas through the holes to uniformly distribute gas into the processing liquid see the Figures and col. 4 lines 3-27 of Calio et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Nakatsukasa et al to provide a sparger within the process tank to enhance the distribution of gas into the processing liquids. Thus, it would have been obvious to further modify the apparatus of Nakatsukasa et al as modified with Calio et al with the use of a degasser as suggested by Hashizume et al.

Regarding claim 7:	The teachings of  Nakatsukasa et al  as modified with Calio et al were discussed above. The system of Nakatsukasa et al  further comprising piping configured to circulate the etching solution and disposed in the recirculation path. The system of Nakatsukasa et al  as modified with Calio et al fails to teach piping comprises double-walled pipes comprising a gas permeable inner tube to transport the etching solution, and a hollow outer sleeve coupled to the gas flow system configured to flow a chemically inert gas to purge the outer sleeve. See the prior art of  Hashizume et al teaches a piping 79 has a double pipe structure including an inner pipe 80 and an outer pip 81. Both the inner and outer pipes are made of a gas permeable such as PFA see col. 23 lines 7-45. The motivation to further modify the apparatus of  Nakatsukasa et al  as modified with Calio et al with double-piped walls as suggested by Hashizume et al in order to suppress or prevent increase in oxygen concentration of the treatment liquid. Thus, it would have been obvious to further modify the apparatus of Nakatsukasa et al as modified with Calio with the use of piping with double-piped walls as suggested by Hashizume et al.

Regarding claim 12:	The system of claim 9, further comprising: a liquid outlet port coupled to a bottom region of the overflow tank; a liquid inlet port coupled to a bottom region of the process tank; a recirculation path connecting the liquid outlet port to the liquid inlet port; a degasser disposed in the recirculation path, wherein the degasser is configured to strip dissolved oxygen from the etching solution being recirculated through the recirculation path; and a pump configured to flow the etching solution along the recirculation path into the process tank through the liquid inlet port and out of the overflow tank through the liquid outlet port. Recall the prior art of Hashizume et al as recited above teaches a degassing unit 74 see Fig. 8. See col. 22 lines 10-24 and the last paragraph of col. 22 wherein a degasser is used to reduce the amount of the dissolved oxygen in the method and apparatus. Thus, it would have been obvious to further modify the apparatus of Nakatsukasa et al as modified with Calio with the use of a degasser as suggested by Hashizume et al.

Regarding claim 14:	The teachings of  Nakatsukasa et al  were discussed above.  The system of claim 12, further comprising piping configured to circulate the etching solution and disposed in the recirculation path. The system of Nakatsukasa et al  fails to teach wherein the piping comprises double-walled pipes comprising a gas permeable inner tube to transport the etching solution, and a hollow outer sleeve coupled to the gas flow system configured to flow a chemically inert gas to purge the outer sleeve. See the prior art of  Hashizume et al teaches a piping 79 has a double pipe structure including an inner pipe 80 and an outer pip 81. Both the inner and outer pipes are made of a gas permeable such as PFA see col. 23 lines 7-45. The motivation to further modify the apparatus of  Nakatsukasa et al  as modified with Calio et al with double-piped walls as suggested by Hashizume et al in order to suppress or prevent increase in oxygen concentration of the treatment liquid. Thus, it would have been obvious to further modify the apparatus of Nakatsukasa et al as modified with Calio with the use of piping with double-piped walls as suggested by Hashizume et al.

Regarding claim 16:	 The teachings of  Nakatsukasa et al  were discussed above.  Nakatsukasa et al  teaches a method of semiconductor processing comprising: filling a process tank of an etching bath disposed inside an overflow tank of the etching bath with an etching solution; immersing a wafer boat with a substrate onto a wafer boat holder inside the process tank; and returning into the process tank. The system of Nakatsukasa et al  fails to teach wherein the pumping of the etching solution causes the etching solution to overflow from the process tank into the overflow tank; and pumping a chemically inert gas through a gas inlet into a region above a topmost level of the etching solution in the overflow tank and extracting the chemically inert gas through a gas outlet under positive pressure.
	The prior art of Nakatsukasa et al  fails to teach the step of  pumping the etching solution from the overflow tank to flow through a degasser. The prior art of Hashizume et al teaches a degassing unit 74 see Fig. 8. See col. 22 lines 10-24 and the last paragraph of col. 22 wherein a degasser is used to reduce the amount of the dissolved oxygen in the method and apparatus. The prior art of Calio et al teaches a method and apparatus for agitating an etchant wherein a of sparger (gas dispersion plate 126) is provided to distribute the gas through the holes to uniformly distribute gas into the processing liquid see the Figures and col. 4 lines 3-27 of Calio et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Nakatsukasa et al to provide a sparger within the process tank to enhance the distribution of gas into the processing liquids. Thus, it would have been obvious to further modify the apparatus of Nakatsukasa et al as modified with Calio et al with the use of a degasser as suggested by Hashizume et al.


Regarding claim 18:	 The method of claim 16, wherein pumping the etching solution to flow through a degasser comprises: flowing the etching solution through a bubble column; and bubbling a chemically inert gas through the etching solution inside the bubble column using a gas sparger and a gas outlet. The prior art of Hashizume et al teaches a degassing unit 74 see Fig. 8. See col. 22 lines 10-24 and the last paragraph of col. 22 wherein a degasser is used to reduce the amount of the dissolved oxygen in the method and apparatus. The prior art of Calio et al teaches a method and apparatus for agitating an etchant wherein a of sparger (gas dispersion plate 126) is provided to distribute the gas through the holes to uniformly distribute gas into the processing liquid see the Figures and col. 4 lines 3-27 of Calio et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Nakatsukasa et al to provide a sparger within the process tank to enhance the distribution of gas into the processing liquids. Thus, it would have been obvious to further modify the apparatus of Nakatsukasa et al as modified with Calio et al with the use of a degasser as suggested by Hashizume et al.


Regarding claim 20. The teachings of  Nakatsukasa et al  were discussed above.  The method of Nakatsukasa et al  fails to teach the step of flowing the etching solution through double-walled pipes comprising a gas permeable inner tube, and a hollow outer sleeve; and purging the outer sleeve by flowing a chemically inert gas. See the prior art of  Hashizume et al teaches a piping 79 has a double pipe structure including an inner pipe 80 and an outer pip 81. Both the inner and outer pipes are made of a gas permeable such as PFA see col. 23 lines 7-45. The motivation to further modify the apparatus of  Nakatsukasa et al  as modified with Calio et al with double-piped walls as suggested by Hashizume et al in order to suppress or prevent increase in oxygen concentration of the treatment liquid. Thus, it would have been obvious to further modify the apparatus of Nakatsukasa et al as modified with Calio with the use of piping with double-piped walls as suggested by Hashizume et al.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsukasa et al (US 7,648,580) in view of Marumo (US 6,752,855).
Regarding claim 8:	 Recall the teachings of Nakatsukasa et al  regarding claim 1. Nakatsukasa et al  fails to teach  a dissolved oxygen sensor immersed in the etching solution inside the etching bath; and a control system coupled to the dissolved oxygen sensor and configured to control a dissolved oxygen content in the etching solution by adjusting a control parameter of the gas flow system.  

The prior art of Marumo teaches a solution treatment system and method wherein an inert gas supply system 8, a DO sensor (dissolved oxygen measuring unit 10 is recited in col. 6 lines 52-col. 7 lines 6. A control system (flow rate control system 111E and 112E) are used to control the accurately control the inert gas supply and the DO sensor (measuring the concentration of DO in the processing fluid). The motivation to modify the prior art of  Nakatsukasa et al with the DO sensor and control system as suggested by Marumo to monitor and control the concentration of DO in the processing fluid.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsukasa et al (US 7,648,580) in view of Calio  et al (US 6,054,062) as applied in claims 2, 9-11, and 17, and in further view of Marumo (US 6,752,855).

Regarding claim15:	Recall the teachings of Nakatsukasa et al  as modified by Calio regarding the system of claim 9. The combination of Nakatsukasa et al  as modified by Calio and Hashizume et fails to teach further comprising: a dissolved oxygen sensor immersed in the etching solution inside the etching bath; and a control system comprising a controller coupled to the dissolved oxygen sensor and configured to control a dissolved oxygen content in the etching solution by adjusting a control parameter of the gas flow system.  The prior art of Marumo teaches a solution treatment system and method wherein an inert gas supply system 8, a DO sensor (dissolved oxygen measuring unit 10 is recited in col. 6 lines 52-col. 7 lines 6. A control system (flow rate control system 111E and 112E) are used to control the accurately control the inert gas supply and the DO sensor (measuring the concentration of DO in the processing fluid). The motivation to modify the prior art of  Nakatsukasa et al with the DO sensor and control system as suggested by Marumo to monitor and control the concentration of DO in the processing fluid.


Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable 
over Nakatsukasa et al (US 7,648,580) in view of Calio  et al (US 6,054,062) and Hashizume et al (US 9,899,240), as applied to as applied to  claims 3-5, 7, 12,  14, 16,  18, and 20 above,  and in further view of Matsuyama (US 6,402,821).
Regarding claim 6:	The system of claim 3 as taught by the combined teachings of Nakatsukasa et al in view of Calio et al and Hashizume et al were discussed above. The combination fails to teach wherein the degasser comprises a membrane filter degasser comprising a gas inlet, a gas outlet, and high surface area gas permeable fibers, the membrane filter degasser being coupled to the gas flow system and configured to flow a chemically inert gas through the fibers.

Regarding claim 13:	Recall the combined teachings of  Nakatsukasa et al in view of Calio et al and Hashizume et al were discussed above regarding the system of claim 12, wherein the degasser comprises a bubble column comprising a gas sparger, a gas inlet and a gas outlet, the bubble column being coupled to the gas flow system and configured to bubble a chemically inert gas through etching solution being recirculated through the recirculation path; or a membrane filter degasser comprising a gas inlet, a gas outlet, The combined teachings of Nakatsukasa et al with Calio et al and Hashizume et fails to teach high surface area gas permeable fibers, the membrane filter degasser being coupled to the gas flow system and configured to flow a chemically inert gas through the fibers and flow the etching solution being recirculated through the recirculation path through the space between the fibers.  

Regarding claim 19: The system of claim 16 as taught by the combined teachings of Nakatsukasa et al in view of Calio et al and Hashizume et al were discussed above. The combination fails to teach wherein the method wherein pumping the etching solution to flow through a degasser comprises: flowing the etching solution through a membrane filter degasser comprising high surface area gas permeable fibers; and flowing a chemically inert gas through the fibers.  

The prior of Matsuyama teaches a filter unit and solution treatment unit with hollow fiber membranes see the abstract see the Figures where filter portion 15, filter 101, filter unit 5, impurity filter 55, fiber member M, and bubbler filter 57, hollow fibers F are illustrated. According to the prior art of Matsuyama the fiber membranes and filter are used to enhance the degassing process by removing bubbles. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Nakatsukasa et al in view of Calio et al and Hashizume et al with the filter membranes and bubbler filters suggested by Matsuyama to enhance the degassing process by removing bubbles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon et al ( US 2004/0000330) teaches an apparatus for cleaning semiconductor wafers  where semiconductor wafers are cleaned. The apparatus includes a bubbler, a chamber (etching bath 100 with a process tank 140nested inside an overflow tank) with a lid covering the bath, a vapor generating part see Fig. 1.

Dryer et al (US 6,021,791) teaches a method an apparatus for immersion cleaning of wafers where a lids 80, 90 is used to cover the chamber 12. See a degasser 108 used also.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716